Citation Nr: 1112994	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-10 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right neck, claimed as a neck disorder, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder other than chloracne, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for chloracne/skin rash, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to December 1972 and has additional service in the Mississippi National Guard from November 1977 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In August 2004, in pertinent part, the RO denied the Veteran's claims of entitlement to service connection for chloracne and PTSD on the basis that new and material evidence sufficient to reopen the previously denied claims had not been received.  The August 2004 rating decision also denied the Veteran's claims of entitlement to service connection for a neck disorder and a skin disorder other than chloracne.  

In June 2007, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Jackson, Mississippi.  A transcript of the hearing has been associated with the claims file. 

Most recently, in December 2007, the Board determined that new and material evidence had been received and reopened the Veteran's claims of entitlement to service connection for chloracne and PTSD.  The Board remanded the reopened issues, together with the issues of entitlement to service connection for a neck disorder and a skin disorder other than chloracne, for additional development.  The file has now been returned to the Board for further consideration.

The issues of entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, a skin disorder other than chloracne, and chloracne/skin rash, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange while serving in the Republic of Vietnam.

2.  The most probative evidence of record indicates that the Veteran's squamous cell carcinoma of the right neck is not a type of cancer, to include a respiratory cancer, as recognized by VA for presumptive purposes.

3.  The Veteran's squamous cell carcinoma of the right neck was not incurred in or aggravated by service, including Agent Orange exposure.


CONCLUSION OF LAW

Squamous cell carcinoma of the right neck was not incurred in or aggravated by active service, and is not proximately due to or the result of Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In June 2004, before the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, and obtain service, VA, or private treatment reports as indicated.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service medical records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's claims file was forwarded to a VA examiner in July 2009, and specific opinions as to his claim were obtained.  

In this case, the Veteran's service treatment records and all identified, authorized, and relevant post-service treatment records relevant to the issue on appeal have been requested or obtained, including those records maintained by the Social Security Administration.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  Additionally, the Board finds there has been substantial compliance with its remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) requested the Veteran to identify any outstanding relevant treatment records in January 2008, afforded the Veteran a VA examination in July 2009, and later issued a Supplemental Statement of the Case in September 2009.  

Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2009).

Service Connection

Generally, to establish service connection there must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

The eleven diseases are:  chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  As the Veteran's claim does not involve such disabilities, further consideration of the implementation of the amended regulation is not required.
 
Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), in order to gain presumptive service connection, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, acute or subacute peripheral neuropathy, and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i).  In this case, the Veteran's service personnel records indicate that he was stationed in the Republic of Vietnam from December 15, 1966 to December 13, 1967.  Therefore, he is presumed to have been exposed to tactical herbicide agents during service.

The Veteran's squamous cell carcinoma of the right neck is not one of the eleven diseases listed under 38 C.F.R. § 3.309(e) for presumptive service connection related to herbicide exposure.  Further, while the Veteran's cancer involves his right neck, such has not been described by his treatment provider as a respiratory cancer.  As discussed above, respiratory cancers, defined by VA as cancer of the lung, bronchus, larynx, or trachea, are included in the eleven diseases listed under 38 C.F.R. § 3.309(e) for presumptive service connection related to herbicide exposure.

Notwithstanding the aforementioned provisions relating to presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for any evidence that he was diagnosed with a chronic right neck disorder, beyond that of an instance of cervical muscle spasm and myositis, without evidence of pathology.  His service treatment records are silent for diagnosis of squamous cell carcinoma.  On this issue, the Veteran does not argue otherwise.  He asserts entitlement to service connection for his squamous cell carcinoma of the right neck on the basis that he was exposed to Agent Orange during active service in the Republic of Vietnam and that such exposure caused his cancer.

A letter from the Veteran's VA physician, Dr. G., dated in September 2004, indicates that the Veteran was diagnosed with squamous cell carcinoma of the upper aerodigestive tract, specifically, the tonsil, in July 2004.  Dr. G. reported that the Veteran was treated with surgical excision, radiation therapy, and chemotherapy.

VA report of a September 2005 Agent Orange examination indicates that the examiner noted the Veteran's malignant neoplasm of the tonsil, resolved in March 2005, and his carcinoma of the head and neck with secondary malignant neoplasm of the lymph nodes of the head, face, and neck.  The examiner included in her assessment of the Veteran all diagnoses with which he presented.  She did not opine as to whether the Veteran's cancer was related to his Agent Orange exposure.  The report of the Agent Orange examination includes a statement that the examination did not constitute a claim for disability.  

The Veteran underwent VA examination in July 2009.  At that time, he reported that he stopped smoking in 2004 when he was diagnosed with throat cancer.  He reported that he was a heavy smoker, smoking more than two packs each day, from the age of 14 until the age of 63.  Subsequent to physical examination and review of the claims file, the examiner opined that the Veteran's laryngeal cancer is not caused by or the result of active military service, including Agent Orange exposure.  He reasoned that the Veteran's cancer was directly related to his heavy tobacco use for 49 years.

The Board notes here that the VA examiner, in July 2009, referred to the Veteran's cancer as laryngeal cancer.  Such is an error, as the evidence of record clearly describes the Veteran's cancer as squamous cell carcinoma of the upper aerodigestive tract, specifically, the tonsil.  The distinction is significant in this case, as cancer of the larynx is a respiratory cancer as defined by VA for the purposes of presumption service connection related to Agent Orange.  There is no evidence that the Veteran was treated for a respiratory cancer of the lung, bronchus, larynx, or trachea.  Despite the error, the Board finds that the opinion rendered by the examiner, that the Veteran's cancer is related to his history of heavy smoking and not his active service, including Agent Orange, is adequate.  The examiner noted that she reviewed the claims file and as the claims file only contained treatment records regarding the Veteran's squamous cell carcinoma of the upper aerodigestive tract, specifically, the tonsil, as opposed to any laryngeal cancer, her opinion as to the etiology of his cancer remains one based upon the Veteran's current physical presentation, his medical history, and the circumstances of his service. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no evidence of record to support the conclusion that the Veteran's squamous cell carcinoma of the right neck is related to his active military service, including his presumed exposure to Agent Orange.  
The Board notes that the Veteran has expressed his firm belief that exposure to Agent Orange caused his squamous cell carcinoma of the right neck.  However, there is no indication that the Veteran is able to determine if his cancer is a respiratory cancer of the lung, bronchus, larynx, or trachea, or any other disease presumed to be related to Agent Orange, or is otherwise related to Agent Orange exposure.  Thus, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, his is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran's lay assertion, no matter how sincere, is not competent or sufficient and is not probative evidence in the present case.

The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the right neck, to include as secondary to Agent Orange exposure.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of the right neck, claimed as a neck disorder, to include as secondary to Agent Orange exposure, is denied. 


REMAND

Additional development is needed prior to further disposition of the claims.

As a preliminary matter, the Board notes that the most recent VA treament records associated with the claims file are dated in December 2005.  There is no indication that the Veteran has ceased VA treatment.  Further, while the AMC sought from the Veteran, in January 2008, information as to any outstanding treatment records and the Veteran did not respond, he should be provided an additional opportunity to supplement the record with any recent or outstanding private treatment records.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the claim of entitlement to service connection for an acquired psychiatric disorder, including depressive disorder, claimed as PTSD, the Board notes that at the time of the Veteran's July 2009 VA psychiatric examination, the examiner did not diagnose the Veteran with PTSD and opined as to why the prior diagnosis of PTSD of record was not sufficient.  Instead, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and opined that such was not related to his active military service.  She did not, however, provide a rationale for her opinion.  Further, while the examiner noted that she had reviewed the claims file, she did not comment upon the Veteran's in-service psychiatric complaints and treatment.

The Veteran's service treatment records dated in October 1972 indicate that he presented extremely anxious and reported family problems.  There is no legible diagnosis recorded at the time of this instance of treatment.  Service treatment records dated in November 1972 indicate that the Veteran's psychiatric prescription medication was increased.  Report of consultation at the Psychiatry Clinic, dated in November 1972, indicates that the Veteran presented without gross psychopathology.  Thus, it remains unclear to the Board if the Veteran's current depressive disorder is related to his active service, including the above-described in-service psychiatric complaints and treatment.

As to the claims of entitlement to service connection for a skin disorder other than chloracne, and for chloracne/skin rash, both to include as secondary to Agent Orange exposure, the Board notes that the Veteran underwent VA examination in July 2009.  At that time, the examiner asserted that there was no evidence of skin changes consistent with chloracne, to include cysts, large open comedones, or pustules.  The examiner opined that chloracne usually never resolves.  The Veteran was diagnosed with two lipomas on his back.  The examiner opined that the Veteran's lipomas were not related to active service, including exposure to Agent Orange, and reasoned that such were developmental.  

The evidence before the Board includes record of the Veteran's July 1958 physical examination conducted for the purpose of entry into service.  At that time, the Veteran presented with a purulent cyst of the left pinna and a one-inch scar of the right ear from cyst removal, well-healed, without sequelae.  The examiner noted that cysts had been removed and treatment was on-going.  Service treatment records dated in July 1970 indicate that the Veteran presented with scars of previous acneform, eruption free.  At the time of his April 1972 physical examination conducted for the purpose of separation from service, the Veteran presented with two lipomas on his back.  

Subsequent to service, the Veteran has been treated for a rash, an epidermal cyst, seborrheic keratosis, cysts, acne vulgaris, papillomatous lid lesions, and epidermal inclusion cysts.  At the time of his August 2005 Agent Orange examination, the examiner noted the Veteran's probable chloracne scarring.  A private opinion dated in March 2005, indicates that the Veteran presented with acne lesions consistent with chloracne.  

It remains unclear to the Board if the Veteran indeed has chloracne, and if such manifested to a compensable degree within one year of his presumed exposure to Agent Orange from December 1966 to December 1967, or is related to active service, including Agent Orange exposure.  It remains unclear if the use of the term "developmental" by the VA examiner in July 2009 in describing the Veteran's lipomas refers to a development disease or defect, and if so, if any disease was incurred in or aggravated by service, or if any defect was subject to a superimposed disease or injury.  It remains unclear to the Board if the Veteran presented for enlistment into service with a pre-existing skin disorder, his sebaceous cysts, which underwent an increase in severity during active service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Biloxi, Mississippi, dated from December 2005 to the present, as well as any treatment records maintained by the South Texas Veterans Health Care System in San Antonio, Texas, the VA Sierra Nevada Health Care System in Reno, Nevada, and the VA Southern Nevada Health Care System, in Las Vegas, Nevada, dated in the early 1990's.  If a negative response is received from any VA facility, such should be properly documented in the claims file.  All efforts to secure such records must be properly documented in the claims file.

2.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any recent or outstanding private treatment records reflecting treatment of his skin and psychiatric disorders, specifically from Dr. S. for rashes.  Inform the Veteran that no private treatment records dated since March 2005 are of record.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.  All efforts to secure such records must be properly documented in the claims file.

3.  Subsequent to above-described development, forward the Veteran's claims file to the examiner who conducted the VA psychiatric examination in July 2009.  If the examiner who performed the July 2009 VA psychiatric examination is not available, schedule the Veteran for another appropriate examination and have that examiner address the following:

(a)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's depressive disorder was incurred in service or is related to any incident of service, specifically to include his October 1972 and November 1972 in-service treatment for anxiety and family problems and need for increasing doses of psychiatric prescription medication?

4.  Schedule the Veteran for a VA examination with an examiner different from the one who conducted the July 2009 examination.  The examiner must opine as to the following:

(a)  Does the Veteran have chloracne or acneform disease consistent with chloracne?  

(b)  If the Veteran demonstrates chloracne or acneform disease consistent with chloracne, is there evidence that such manifested to a compensable degree within one year of the presumed exposure to Agent Orange, i.e., one year from December 1967?  In this regard, the examiner must comment upon whether the July 1970 notation that the Veteran presented with scars of previous acneform, eruption free, is evidence that such acneform was consistent with chloracne and present by December 1968? 

(c)  If the Veteran demonstrates chloracne or acneform disease consistent with chloracne, and there is no evidence that such manifested to a compensable degree within one year of the presumed exposure to Agent Orange, i.e., one year from December 1967, is such directly related to the Veteran's active service, including exposure to Agent Orange?  

(d)  If the Veteran does not demonstrate chloracne or acneform disease consistent with chloracne, the examiner must reconcile such with the July 1970 notation that the Veteran presented with scars of previous acneform, the September 2005 VA Agent Orange examination indicating that he had probable chloracne scarring, and the March 2005 private opinion that he had acne lesions consistent with chloracne.  

(e)  Do the two lipomas found on the Veteran's back at the time of his April 1972 physical examination conducted for the purpose of separation from service represent a developmental disease, and if so, was such developmental disease incurred in or aggravated by active service?

(f)  Do the two lipomas found on the Veteran's back at the time of his April 1972 physical examination conducted for the purpose of separation from service represent a developmental defect, and if so, was such developmental defect subject to a superimposed injury or disease during active service?

(g)  Is it at least as likely as not (at least a 50 percent probability) that the two lipomas found on the Veteran's back at the time of his July 2009 VA examination were incurred in service or are related to any incident of service, including exposure to Agent Orange, and specifically to include the two lipomas found on the Veteran's back at the time of his April 1972 physical examination conducted for the purpose of separation from service?   

(h)  Do the Veteran's purulent sebaceous cyst of the left ear and well-healed scar from cyst removal of the right ear, with which he presented on entrance into service in July 1958, represent a disease or injuries that underwent an increase in severity during service, and if so, is there clear and unmistakable evidence that such increase in severity was due to the natural progress of the disease?

As to the questions posed by the Board, the examiners should consider the Veteran's statements regarding his in-service skin and psychiatric complaints and the lay statements of record describing continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file should be made available to the examiner for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5.  Subsequent to the VA examinations, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, corrective procedures must be implemented. 

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


